PER CURIAM.
Donald Anderson appeals the summary denial of his motions for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the brief filed by Anderson states four issues, he declined to address two of them. As to these two issues, we affirm without further discussion. We also affirm without discussion the summary denial of Anderson's claim of newly discovered evidence regarding alleged errors made by a State expert in fingerprint analysis.
Regarding the fourth issue, Anderson argues that the alleged failure of his counsel to investigate and call a material witness warrants relief. We reverse the summary denial of this claim and remand for the trial court to attach to its order portions of the record conclusively refuting this claim or for an evidentiary hearing.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, PALMER and EDWARDS, JJ., concur.